Citation Nr: 0813065	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for left ear hearing 
loss.

2.	Entitlement to service connection for right ear hearing 
loss.

3.	Entitlement to service connection for chronic acquired 
psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to October 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that, in part, 
denied service connection for bilateral hearing loss, chronic 
acquired psychiatric disability to include depression and 
anxiety, and low back pain.  In March 2008, a Travel Board 
hearing was held before the undersigned.  A transcript of 
this hearing is of record.  

At the veteran's March 2008 Travel Board hearing, he raised 
the issue of a low back disability.  Service connection for 
low back pain was denied in January 2005 and a notice of 
disagreement was not filed within one year.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201.  Therefore, such matter 
is referred to the RO for any appropriate action.  

The issues of service connection for right ear hearing loss 
disability and service connection for chronic psychiatric 
disability, to include depression and anxiety, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D. C.


FINDING OF FACT

A left ear hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current left ear hearing loss disability is related 
to his service or to any event therein.
CONCLUSION OF LAW

Service connection for left ear hearing loss disability is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his left ear hearing loss disability 
claim prior to its initial adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A June 2004 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including timing) that may have 
occurred earlier in the process.  While he was not advised of 
the criteria for rating left ear hearing loss, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless the claim is allowed, 
and this decision is not allowed.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in 
September 2004.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The veteran's SMRs show that an audiometric examination 
performed during his service entrance examination in June 
1967 revealed the following puretone air conduction 
thresholds, in decibels: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
25 (40)
15 (25)
15 (25)
n/a
25 (30)
n/a
Left 
Ear
15 (30)
15 (25)
15 (25)
n/a
25 (30)
n/a

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

It was clinically noted that he had "defective hearing 
[tympanic membrane]," and he received a 2 on physical 
profile for hearing.  On September 1969 separation 
examination, whispered voice test results were 15/15 
bilaterally.  On clinical examination on entrance and 
separation, the ears were noted as being normal.  

The veteran's service personnel records show he served aboard 
the USS Bennington and that his military occupational 
specialty (MOS) was fireman.  He served as a boiler room 
technician.

February 2004 to June 2005 VA outpatient treatment records 
are silent for any complaints, findings, treatment, or 
diagnosis of left ear hearing loss, except in September 2004 
when the veteran was referred to an otolaryngologist for 
follow-up care after an abnormal middle ear function was 
noted during his VA audiological evaluation.

On September 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
25
30
LEFT
30
25
25
25
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
veteran reported in-service noise exposure that included 
firearms, firing ranges, missile launchers, naval guns, 
helicopters and ship engines.  Hearing protection was 
sometimes worn.  Postservice noise exposure included 
construction and demolition work, factory/plant work, 
carpentry tools, auto and tire repair, power tools, jack 
hammers, chain saws, power lawn mowers, weed eaters, 
leaf/grass blowers, cement mixers, and conveyer belts.  
Hearing protection was not worn.  Hearing that was 
essentially normal was diagnosed in the right ear, and normal 
to mild mixed hearing loss was diagnosed in the left ear.  It 
was the examiner's opinion that the veteran's mild left ear 
hearing loss was not related to his military noise exposure, 
but to his abnormal middle ear function.  He also noted that 
the veteran did not report any hearing problems until seven 
or eight years prior, more than 25 years after his separation 
from service.

At the veteran's March 2008 Travel Board hearing, he 
testified that he first noticed hearing loss while in service 
although he did not seek treatment for it until the past five 
or six years.  He stated that he does not seek private 
treatment for his hearing loss, and only seeks treatment from 
the Houston VA Medical Center.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran now has a left hearing 
loss disability by VA standards, as such is shown by official 
audiometry.  Because he served as a fireman and was exposed 
to boiler room noise, it is also not in dispute that he was 
exposed to noise trauma in service.  What he must still show 
to establish service connection for his left ear hearing loss 
is that the current disability is related to the presumed 
noise exposure in service.  There is nothing in the record 
that suggests a relationship between any current hearing loss 
disability and service.

The veteran's SMRs, including his separation examination 
report, contain no mention of hearing loss, and show normal 
hearing.  Consequently, service connection for left ear 
hearing loss on the basis that such disability became 
manifest in service and persisted, is not warranted.  As 
there is no competent (medical) evidence that sensorineural 
hearing loss was manifested in the first postservice year, 
there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for 
sensorineural hearing loss as an organic disease of the 
nervous system).  

The competent evidence of record regarding a nexus between 
the veteran's current hearing loss disability and his service 
consists, essentially, of the September 2004 VA audiological 
evaluation report.  The examiner reviewed the veteran's 
claims file and noted that he had normal whispered voice test 
results when he separated from service.  Upon physical 
examination, the examiner also noted that he had an abnormal 
middle ear function.  Based on this evidence and the 
veteran's reported postservice history of occupational and 
recreational noise exposure, she opined that his left ear 
hearing loss was not caused by, or a result of military noise 
exposure, but was related to his abnormal middle ear 
function.  She also noted that the veteran did not report 
hearing problems until more than 25 years after his 
separation from service.  Such a lengthy period of time 
between service and the earliest post-service clinical 
documentation of the disability for which service connection 
is sought is of itself a factor for consideration against a 
finding that any current hearing loss is related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in 
a claim alleging that a disability was aggravated by 
service).  There is no other competent (medical) evidence of 
record that refutes this opinion.

The veteran's own statements relating his left ear hearing 
loss disability to noise exposure in service are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board may consider only independent medical evidence to 
support its findings.  Colvin v. Derwinski, 1 Vet. App. 171 
174 (1991).  Thus, the Board cannot conclude, based solely 
upon the veteran's statements, that his left ear hearing loss 
is related to noise exposure incurred during service; the 
medical evidence of record does not support such a finding.

Since the VA examiner's opinion weights against a finding of 
a nexus between service and current left ear hearing loss and 
there is no competent (medical) evidence to the contrary, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Service connection for left ear hearing loss is denied.


REMAND

As noted above, the veteran's June 1967 service entrance 
examination revealed that he had a right ear hearing loss 
disability by VA standards.  It was clinically noted that he 
had "defective hearing [tympanic membrane]," and he 
received a 2 on physical profile for hearing.  The September 
2004 VA audiological evaluation does not address the critical 
issue of whether the veteran's preexisting hearing loss 
increased in severity (and was aggravated) during service.  
In fact, it is not clear from the opinion that the 
audiologist was even aware that the veteran had right ear 
hearing loss prior to service.  Her opinion is based on a 
reported history by the veteran that he has noticed hearing 
loss since service.  For these reasons, the September 2004 
opinion is inadequate for the Board to make an informed 
decision on the issue of whether the veteran's preexisting 
hearing loss was aggravated by service.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (finding that "a 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the doctor's opinion").

Additionally, the Board notes that the veteran did not 
receive complete VCAA notice on the issue of service 
connection for right ear hearing loss.  A VCAA notice letter 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  The RO issued a VCAA notification 
letter in June 2004.  While this letter provided the veteran 
with notice regarding elements 2, 3, and 4, it did not 
provide him with notice of the evidence necessary to 
substantiate his claim for service connection based on a 
theory that preexisting right ear hearing loss was aggravated 
by service.  Hence, this notice should be provided on remand.

Regarding the issue of service connection for chronic 
acquired psychiatric disability to include depression and 
anxiety, the veteran alleges that he suffers from depression 
and anxiety as a result of an in-service boiler room incident 
which resulted in him suffering from first and second degree 
burns along his left leg.  At his March 2008 Travel Board 
hearing, he testified that he suffers from nightmares and 
kicks in his sleep.  

VA treatment records from February 2004 to June 2005 show 
that in June 2004, the veteran tested positive for 
depression.  Depression related to pain and disability was 
diagnosed, and he was placed on medication.  He continues to 
receive follow-up treatment for his depression.  

The veteran has not been afforded a VA compensation and 
pension examination for depression or anxiety.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement for 
evidence that a disability "may be associated" with service 
is a "low threshold" requirement.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

As the record includes a diagnosis of a condition that may be 
service-connected (depression), an in-service traumatic 
event, and statements from the veteran that his depression is 
related to service (which satisfies the "low threshold" 
standard of McLendon), a VA examination for a medical opinion 
is necessary.

Also, the veteran indicated at his March 2008 Travel Board 
hearing that he was currently seeking treatment for his 
depression and anxiety from a private physician, Dr. R.  
These treatment records are not of record and, as they may 
indeed contain pertinent information, they should be secured, 
if available.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Here, the veteran was not notified of the criteria for 
establishing a disability rating or the effective date of an 
award.  




Accordingly, the case is REMANDED for the following:

1.  The RO should send the veteran a 
letter providing the notice required under 
38 U.S.C.A. § 5013(a) and 38 C.F.R. 
§ 3.159(b) and the evidence required to 
support a claim for service connection for 
aggravation of preexisting right ear 
hearing loss.  The RO must also provide 
the veteran notice regarding the rating of 
right ear hearing loss and a chronic 
acquired psychiatric disability to include 
depression or anxiety, and effective dates 
of awards as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should ask the veteran to 
identify the provider(s) of all 
postservice treatment or evaluation he has 
received for depression and/or anxiety (to 
specifically include from Dr. R.), and to 
provide the releases necessary for VA to 
obtain records of all such treatment or 
evaluation.  In conjunction with this 
request he should be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The 
RO should obtain complete records of all 
such treatment and evaluation from all 
sources identified.  The RO should also 
obtain complete records of all treatment 
the veteran has received for right ear 
hearing loss and depression and/or anxiety 
at the Houston VA Medical Center since 
June 2005.  

3.  The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his right ear hearing loss.  
The examiner must review the veteran's 
claims file in conjunction with the 
examination.  The examiner should explain 
the rationale for all opinions given, 
specifically commenting on the evidence 
already of record.  Based on examination 
of the veteran and review of the claims 
file, the examiner should provide opinions 
on the following questions:

a) Did the veteran's preexisting right ear 
hearing loss disability permanently 
increase in severity during active 
service?

b) If there was a measurable increase in 
severity in preexisting right ear hearing 
loss, was the permanent increase in 
severity due to the natural progression of 
the disability?

4.  The RO should also arrange for the 
veteran to be examined by a psychiatrist 
to determine the likely etiology of his 
depression and anxiety.  The physician 
should review the veteran's claims file, 
and provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
better probability) that the veteran has 
depression and/or anxiety that is related 
to his service, and specifically to the 
trauma experienced therein.  The examiner 
should explain the rationale for the 
opinion given.

5.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


